FILED
                            NOT FOR PUBLICATION                               MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10402

               Plaintiff - Appellee,              D.C. No. 3:05-cr-00529-EHC

  v.
                                                  MEMORANDUM *
VINO BURNETTE, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Vino Burnette, Jr. appeals from the 18-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Burnette contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adequately explain and identify sufficiently compelling reasons for the sentence

and by misidentifying the applicable statutory maximum sentence. The record

reflects that the district court adequately explained its reasons and did not

otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc).

      Burnette also contends that the sentence is substantively unreasonable in

light of his mitigating personal circumstances. The record reflects that the

18-month sentence is substantively reasonable in light of the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51-52 (2007); see also

Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                    10-10402